            Case 1:18-cv-01854-ABJ Document 35 Filed 12/11/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 JUDICIAL WATCH, INC.,                              )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )      Case No. 18-01854 (ABJ)
                                                    )
 U.S. DEPARTMENT OF JUSTICE,                        )
                                                    )
                Defendant.                          )
                                                    )

                                   JOINT STATUS REPORT

       The parties, by counsel and pursuant to this Court’s minute order of September 11, 2020,

provide the following status report to the Court:

       1.      At issue in this Freedom of Information Act (“FOIA”) lawsuit is Plaintiff Judicial

Watch, Inc.’s May 29, 2018 request to the Office of Information Policy (“OIP”), the Criminal

Division (“CRM”), and the Organized Crime Drug Enforcement Task Force (“OCDETF”), each

of which is a component of Defendant, the United States Department of Justice. This request

seeks the following records from January 2016 to the present:

               a. All records from the Office of the Deputy Attorney General relating to
                  Fusion GPS, Nellie Ohr and/or British national Christopher Steele,
                  including but not limited to all records of communications about and
                  with Fusion GPS officials, Nellie Ohr and Christopher Steele.

               b. All records from the office of former Associate Deputy Attorney
                  General Bruce G. Ohr relating to Fusion GPS, Nellie Ohr and/or British
                  national Christopher Steele, including but not limited to all records of
                  communications (including those of former Associate Deputy Attorney
                  General Ohr) about and with Fusion GPS officials, Nellie Ohr and
                  Christopher Steele.

               c. All records from the office of the Director of the Organized Crime
                  Drug Enforcement Task Force relating to Fusion GPS, Nellie Ohr
                  and/or British national Christopher Steele, including but not limited to
             Case 1:18-cv-01854-ABJ Document 35 Filed 12/11/20 Page 2 of 3




                   all records of communications (including those of former OCDETF
                   Director Bruce Ohr) about and with Fusion GPS officials, Nellie Ohr
                   and Christopher Steele.

        2.      On March 20, 2020, OIP made its fourteenth interim release responsive to

Plaintiff’s request. OIP completed processing an additional 1,195 pages containing records

responsive to Plaintiff’s requests, and released 196 of those pages.

        3.      Towards the end of OIP’s review process for the remaining potentially responsive

classified records it has collected to date in response to Plaintiff’s request (which currently stands

at approximately 1600 pages of potentially responsive records), OIP discovered possible leads

for other potentially responsive documents that previously conducted searches may not have

captured. OIP will send all potentially responsive records out for consultation once these

supplemental searches are completed and the results have been processed by OIP. OIP

anticipates that it will be in a position to send records out for consultation on January 29, 2021.

In light of these circumstances, the parties will submit a further joint status report on February

10, 2021, at which point the parties anticipate they will be able to provide the Court with an

estimated date for the completion of consultation and the release of the remaining records to

Plaintiff.



 Respectfully submitted,                              December 11, 2020

 /s/Ramona R. Cotca                                   JEFFREY BOSSERT CLARK
 Ramona R. Cotca (D.C. Bar No. 501159)                Acting Assistant Attorney General
 JUDICIAL WATCH, INC.
 425 Third Street S.W., Suite 800                     ELIZABETH J. SHAPIRO
 Washington, DC 20024                                 Deputy Branch Director
 Tel.: (202) 646-5172, ext. 328
 Fax: (202) 646-5199                                  /s/ Michael J. Gerardi
 Email: rcotca@judicialwatch.org                      Michael J. Gerardi (D.C. Bar No. 1017949)
                                                      Trial Attorney
                                                      United States Department of Justice

                                                  2
        Case 1:18-cv-01854-ABJ Document 35 Filed 12/11/20 Page 3 of 3




Counsel for Plaintiff                     Civil Division, Federal Programs Branch
                                          1100 L St. NW, Rm. #12212
                                          Washington, D.C. 20005
                                          Tel: (202) 616-0680
                                          Fax: (202) 616-8460
                                          E-mail: michael.j.gerardi@usdoj.gov

                                          Attorneys for Defendant




                                      3
